DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first acquisition unit”, “generation unit”, “print control unit”, “first setting unit”, “instruction unit”, “notification unit”, “second setting unit”, “print unit” in claims 1 and 3-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saijo et al. (US 2008/0304891).
Regarding claims 1 and 13, Saijo teaches an information processing apparatus (figs. 1 and 2) and method (fig. 11), comprising: a first acquisition unit (operation unit 114) configured to acquire first information concerning a size of a print region where a barcode (1201, fig. 12) is printed; and a generation unit (104) configured to generate, based on the first information acquired by the first acquisition unit, image data of the barcode to be printed in the print region, wherein the first information includes width information concerning a width of the print region and height information concerning a height of the print region (drawing range or specified area, figs. 12 and 13), and the generation unit generates the image data including, as a bar forming the barcode, a bar having a width based on the width information and a height based on the height information ([0080], [0081] and [0091]-[0094]).
Regarding claim 2, Saijo further teaches wherein the first information includes information concerning an entire width and an entire height of the barcode which have been set individually (fig. 12, 13, [0091] and [0094]).

Regarding claim 4, Saijo further teaches a print control unit (201) configured to cause a printer to print the barcode in the print region based on the image data generated by the generation unit (fig. 2, [0021] and [0050]).
Regarding claim 5, Saijo further teaches wherein if a predetermined condition concerning reading of the barcode is satisfied, the print control unit causes the printer to print the barcode ([0020], [0021] and [0061]).
Regarding claim 6, Saijo further teaches a first setting unit configured to set a lower limit of the width of each bar forming the barcode, wherein the predetermined condition includes a condition that the minimum width of the width of each bar forming the barcode to be printed based on the image data generated by the generation unit is not smaller than the lower limit set by the first setting unit (fig. 14 and [0096]-[0097]).
Regarding claim 7, Saijo further teaches an instruction unit configured to send, if the minimum width of the width of each bar forming the barcode is smaller than the lower limit set by the first setting unit, a notification instruction to a notification unit configured to make a notification to a user ([0077], [0080] and [0094]).
Regarding claim 8, Saijo further teaches a first setting unit (fig. 14) configured to set a lower limit of the width of each bar forming the barcode, wherein if, when the image data is generated with an entire width of the barcode corresponding to the size of the print region, the minimum width of the bar forming the barcode to be printed based 
Regarding claim 9, Saijo further teaches wherein the first setting unit sets the lower limit based on a resolution of a print apparatus configured to execute printing based on the image data and a resolution of a reading apparatus that reads the barcode printed by the print apparatus (figs. 4-10).
Regarding claim 10, Saijo further teaches wherein the first setting unit sets the lower limit based on a user input accepted by an input device configured to accept the user input ([0096]).
Regarding claim 11, Saijo further teaches a second setting unit configured to set a font size of the barcode corresponding to the width of the print region (whole barcode size can be specified by the user, [0076]).
	Regarding claim 12, Saijo teaches a printing system (figs. 1 and 2) comprising: a first acquisition unit (114) configured to acquire first information concerning a size of a print region (specific area) when a barcode is printed; a generation unit (104) configured to generate, based on the first information acquired by the first acquisition unit, image data of the barcode to be printed in the print region; and a print unit (200) configured to execute printing based on the image data generated by the generation unit, wherein the first information include width information concerning a width of the print region and height information concerning a height of the print region (drawing range or specified area, figs. 12 and 13), and the generation unit generates the image data including, as a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Nakamura (US 2019/0068808); Huang (US 2018/0276515); Cattrone et al. (US 2007/0176000); Kitahara et al. (US 2005/0012949) are cited because they are related to barcode generation system and method 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TUYEN K VO/Primary Examiner, Art Unit 2887